Title: From George Washington to Henry Laurens, 14 November 1778
From: Washington, George
To: Laurens, Henry


  
    Dear Sir
    Fredericksburg in N. Yk Novr 14th 1778.
  
This will be accompanied by an Official Letter on the subject of the proposed Expedition against Canada—You will perceive I have only considered it in a Military light—indeed I was not authorized to consider it in any other, and I am not without apprehensions, that I may be thought in what I have done, to have exceeded the limits intended by Congress—But my sollicitude for the public welfare which I think deeply interested in this affair, will I hope justify me in the eyes of all those who view things through that just medium.
  I do not know Sir what may be your Sentiments in the present case—but whatever they are, I am sure I can confide in your honor & friendship, and shall not hesitate to unbosom myself to you on a point of the most delicate and important nature. The question of the Canadian expedition in the form it now stands appears to me one of the most interesting that has hitherto agitated our national deliberations. I have one objection to it untouched in my public letter, which is in my estimation insurmountable—and alarms all my feelings for  
    
    
    
    the true and permanent interests of my Country. This is the introduction of a large body of French Troops into Canada, and putting them in possession of the Capitol of that Province—attached to them by all the ties of blood, habits, manners, religion & former Connixion of Government. I fear this would be too great a temptation to be resisted by any power actuated by the common maxims of national policy.
Let us realize for a moment the striking advantages France would derive from the possession of Canada, the acquisition of an extensive territory abounding in supplies for the use of her Islands—the opening a vast source of the most beneficial commerce with the Indian Nations which she might then monopolise—she having ports of her own on the Continent independant on the precarious good will of an Ally—the engrossing the whole trade of Newfoundland whenever she pleased (the finest nursery of Seamen in the world)—the security afforded to her Islands—and finally of awing & controuling these States, the natural and most formidable rival of every Maratime power in Europe. Canada would be a solid acquisition to France on all these accts and because of the Numerous inhabitants, subjects to her by inclination, who would aid in preserving it under her power against the attempt of every other.
France acknowledged for some time past the most powerful Monarchy in Europe by land able now to dispute the empire of the Sea with Britain, and if joined with Spain, I may say certainly superior, in possession of Canada on our left, and the extensive territory anciently comprehended within its limits—while the other branch of the House of Bourbon possesses New Orleans—the Key of the Mississippi—on our right—seconded by the numerous tribes of Indians on our rear from one extremity to the other, a people so generally friendly to her, and whom she knows so well to conciliate—would it is much to be apprehended, have it in her power to give law to these States.
  Let us suppose that, when the five thousand French Troops, (and under the idea of that number twice as many may be sent) were entered the City of Quebec, they should declare an intention to hold Canada as a pledge & security for the debt due to France from the United States—or under other specious pretences hold the place till they can find a bond for contention—and, in the Mean while, should excite the Canadians to engage in supporting their pretences & claims, what should we be able to say with only four or five thousand Men to carry on the dispute? It may be supposed that France would not choose to renounce our friendship by a step of this kind, as the consequence would probably be a reunion with England on some terms or other, and the loss of what she had acquired in so violent and  
    
    
    
    unjustifiable a manner, with all the advantages of an alliance with us. This, in my opinion, is too slender a security against the Measure, to be relied on. The truth of the position will entirely depend on Naval Events—If France and Spain should unite, and obtain a decided superiority by Sea—a reunion with England would avail very little, and might be set at defiance—France with a numerous Army at command, might throw in what number of land forces she thought proper to support her pretensions, and England without Men, without Money, and inferior on her favourite element could give no effectual aid to oppose them, Resentment, reproaches, and submission seem to be all that would be left us. Men are very apt to run into extremes, hatred to England may carry some into an excess of confidence in France, especially, when motives of gratitude are thrown into the scale—Men of this description would be unwilling to suppose France capable of acting so ungenerous a part. I am heartily disposed to entertain the most favourable sentiments of our New Ally, and to cherish them in others, to a reasonable degree, but it is a maxim founded on the universal experience of Mankind, that no Nation is to be trusted farther than it is bound by its interest, And no prudent Statesman or politician will venture to depart from it. In our circumstances, we ought to be particularly cautious for we have not yet attained sufficient vigor and maturity to recover from the shock of any false step, into which we may unwarily fall.
If France should even engage in the scheme in the first instance with the purest intentions, there is the greatest danger that in the progress of the business, invited to it by circumstances perhaps urged on by the solicitations & wishes of the Canadians, she would alter her views. As the Marquis cloathed his proposition when he spoke of it to me, it would seem to originate wholly with himself, but it is far from impossible that it had its birth in the Cabinet of France, & was put into this artful dress, to give it the readier currency. I fancy, I read in the countenances of some people on this occasion, more than the disinterested zeal of Allies—I hope I am mistaken and my fears of mischief, make me refine too much and awaken jealousies that have no sufficient foundation.
But upon the whole, Sir, to waive every other consideration, I do not like to add to the number of National obligations—I would wish as much as possible, to avoid giving a foreign power new claims of merit for services performed to the United States, and would ask No assistance that is not indispensible. I am with the truest attachment, & most perfect Confidence, Dr Sir Yr Most Obed. & Obliged

  Go: Washington

 